Name: Commission Regulation (EEC) No 984/76 of 29 April 1976 providing for a comparative test of data-collection methods for the establishment of a register of olive cultivation
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 4. 76 Official Journal of the European Communities No L 113/21 COMMISSION REGULATION (EEC) No 984/76 of 29 April 1976 providing for a comparative test of data-collection methods for the establish ­ ment of a register of olive cultivation HAS ADOPTED THIS REGULATION : Article 1 1 . The Commission shall conduct a comparative test of the various methods which might be used to obtain the information required by Article 1 (2) (a) of Regulation (EEC) No 154/75 ; the results of this test shall be examined in accordance with the procedure laid down in Article 39 of Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (2 ), as last amended by Regulation (EEC) No 1707/73 (&gt;), 2 . The test referred to in paragraph 1 shall be conducted in Italy in an area yet to be determined . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 154/75 of 21 January 1975 on the establishment of a register of olive cultivation in the Member States producing olive oil ( 1 ), and in particular Article 5 thereof, Whereas, in accordance with Article 1 of Regulation (EEC) No 154/75, the register of olive cultivation must include a certain minimum of information concerning the total olive-growing area and the olive trees cultivated in the Community ; Whereas there are various methods which may be used to obtain the information required for this register ; whereas it is not yet known which would be the most accurate method of checking this informa ­ tion ; Whereas a comparative test should therefore be made of the various methods in certain areas of Italy ; Whereas the Commission has the technical resources for conducting this test under the best conditions ; whereas the test should therefore be undertaken by the Commission ; whereas , however, owing to the tech ­ nical nature of certain operations, these should be entrusted to third parties either by way of tender or of other suitable procedures ; Whereas, in accordance with Article 3 (2) of Regula ­ tion (EEC) No 154/75, the amounts deducted persuant to paragraph 1 thereof are to be used to finance the establishment of the register ; whereas , since the comparative test is necessary for the establishment of the register, the said amounts should also be used to finance this test ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, The test referred to in Article 1 shall include the following operations : (a) acquisition of the topographical and cadastral maps of the areas covered by the said test ; (b) the making of a trial flight in order to obtain data by aerial photography and a multi-special scanner ; (c) visual and computer processing of the data obtained, by various methods ; (d) ground-verification measurement ; (e) examination and comparison of the results obtained . Article 3 1 . The amount for financing the comparative test shall be deducted from the amount obtained under the provisions of Article 3 ( 1 ) of Regulation (EEC) No 154/75 . 2 . The Italian intervention agency shall pay for the work involved in the operations provided for in this Regulation upon written request by the Commission . Article 4 1 . The test operations referred to in Article 2 may be entrusted to third parties. ( 2 ) OJ No 172, 30 . 9 . 1966, p . 3025/66 . (&gt;) OJ No L 19, 24 . 1 . 1975, p . 1 . (3 ) OJ No L 175, 29 . 6 . 1973 , p . 5 . No L 113/22 Official Journal of the European Communities 30 . 4. 76 2. The contracts resulting therefrom shall be concluded by means of a tendering procedure or by direct agreement. 2. The contract shall be awarded not later than the 20th day after the final date set for the submission of tenders. Article 5 Article 61 . The invitation to tender shall be published in the Official Journal of the European Communities not less than 20 days before the final date set for the submission of tenders. That final date shall be 31 May 1976. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 April 1976 . For the Commission P.J. LARDINOIS Member of the Commission \